DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fastener engaging opening formed on the foreign object removing element” (alternative language claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13, 14, 18 and 19 are objected to because of the following informalities:  said claims recite for “predetermined size” or “predetermined configuration”, terminologies not used in the respective parent claim. Applicant may wish to amend by reciting, e.g., “wherein the second wrench opening has a size different than…” and “wherein the second wrench opening has a shape different than…”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said fastener engaging formation comprises a first wrench opening positioned on the lever end of the shank…and a second fastener engaging formation formed on at least one of the shank…" in 3-9, rendering the claim indefinite. Said fastener engaging formation as recited in the parent claim 15, is already claimed to be on at least one of the shank, the foreign object removing element…, thus limited to wrench opening 104 as disclosed, rendering the claim indefinite for double inclusion and claiming a socket opening 106 as the formation that is not formed on at least one of the shank…

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4-7, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waggoner (395,598).

    PNG
    media_image1.png
    480
    159
    media_image1.png
    Greyscale
Waggoner discloses all of the limitations of claims 1 and 12, i.e., a multipurpose maintenance tool for performing maintenance operations on a mechanical assembly, said multipurpose maintenance tool comprising a central body 2; an elongated shank 1 extending in a longitudinal direction from the central body to a lever end 11; a foreign object removing element 10 having a foreign body engaging surface, said foreign object removing element extending from the central body generally opposite the elongated shank Fig. 1; a fastener engaging formation socket 2 or sockets 11a formed on at least one of the shank, the foreign object removing element, and the central body, lever end socket 11a and second socket 2 (claim 12), said fastener engaging formation being sized and shaped for engaging a fastener on the mechanical assembly to selectively tighten and loosen the fastener correspondingly sized; and a lateral extension 8 extending laterally from the central body adapted to span an opening in the mechanical assembly and engage opposite margins adjacent the opening in the mechanical assembly at least capble of so that as the shank is pivoted about the lateral extension in a predetermined angular direction at least capable of, the foreign object removal surface pivots about the lateral extension in a direction corresponding to the predetermined angular direction of the shank to dislodge foreign objects from the opening in the mechanical assembly for removing the foreign objects lines 75-79.
socket 2 capable of working on a mechanical assembly dotted line Fig. 1.
Regarding claim 4, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 2, wherein the wrench opening extends through the central body Fig. 1.
Regarding claim 5, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 2, wherein the wrench opening is positioned at the leveraging end of the shank socket 11a, Fig. 1.

    PNG
    media_image2.png
    272
    230
    media_image2.png
    Greyscale
[AltContent: arrow]Regarding claim 6, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 1, wherein the foreign body engaging surface upper end of the lateral outer curved surface 10 faces a normal direction forming an acute angle with the longitudinal direction of the shank Fig. 2.
Regarding claim 7, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 6, further comprising an engagement tooth 6 spaced from the foreign body engaging surface Fig. 1.
Regarding claim 10, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 1, wherein the central body, the shank, and the foreign object removing element have a common lateral thickness Fig. 1. Note that sockets 11a are of the same thickness as that of the distal end of the shank underlying the sockets 11a.
Regarding claim 13, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 12, wherein the second predetermined size is different than the first predetermined size Fig. 1, socket 2 is of a different size than socket 11a.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner.
Waggoner meets all of the limitations of claim 3, as described above, except for the wrench opening to be hexagonal.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Waggoner by forming a hexagonal socket  in adapting for a hexagonal workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).
Fig. 1, except for being made of steel. Note that unitary configuration is met once assembled by pin 12 and that limitations from the specification are not read into the claims. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the tool of steel for strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner in view of Hart (7,926,393).
Waggoner as applied to claim 12, above meets all of the limitations of claim 14, except for the second predetermined configuration to be identical to the first predetermined configuration.

    PNG
    media_image4.png
    139
    341
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    131
    291
    media_image5.png
    Greyscale
Hart teaches double-ended socket wrenches having either an identical configuration Fig. 4A or shaped differently Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Waggoner with identically shaped socket wrenches (of different sizes) as taught by Hart in adapting the tool for different .
Claim 15, 16-19, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner

    PNG
    media_image8.png
    584
    155
    media_image8.png
    Greyscale
Waggoner meets all of the limitations of claim 8, as described above, and claim 15, i.e., a multipurpose maintenance tool for performing maintenance operations on a jet drive marine engine, said multipurpose maintenance tool comprising a central body 2; an elongated shank 1 extending in a longitudinal direction from the central body to a lever end @11a; a foreign object removing element 10 having a foreign body engaging surface lateral outer surface, said foreign object removing element extending from the central body generally opposite the elongated shank Figs. 1, 3, said foreign body engaging surface facing a normal direction forming an acute angle with the longitudinal direction of the shank the curved upper portion of 10 as applied to claim 6 above; a fastener engaging formation socket 11a formed on at least one of the shank, the foreign object removing element, and the central body, said fastener engaging formation being sized and shaped for engaging a fastener on the jet drive marine engine correspondingly sized and shaped to selectively tighten and loosen the fastener; and a lateral extension 8,9 8 extending through the central body adapted to span an opening at least capable of for a correspondingly sized opening in the jet drive marine engine and engage an opposite margin adjacent the opening in the jet drive marine engine so that as the shank is pivoted capable of, lines 75-79 about the lateral extension in a predetermined angular direction, the foreign body engaging surface pivots about the lateral extension in a direction corresponding to the predetermined angular direction of the shank to dislodge foreign objects from the opening in the jet drive marine engine for removing the foreign objects, except for the pin to expend laterally from opposite lateral faces of the central body to engage opposite margins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to art, before the effective date of the invention, to modify the pin to extend through the other side of the shank providing another pin on the other side for convenience and use of an underlying support on either side of the tool, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 8 and 9, PA (prior art, Waggoner as applied to claim 1 modified for duplication of parts) meets the limitations, i.e., a multipurpose maintenance tool wherein the lateral extension comprises a pin modified/extended 8 extending through the central body.
Regarding claim 16, PA meets the limitations, as best understood, i.e., a multipurpose maintenance tool as set forth in claim 15, wherein said at least one fastener engaging formation socket 2 comprises a second fastener engaging formation comprising a first wrench opening positioned on the lever end of the shank 11a for at least capable of for correspondingly shaped and sized fastener/workpiece to selectively rotate said first fastener when performing maintenance operations on the jet drive marine engine Fig. 1.
Regarding claim 17, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 16, wherein said first wrench opening socket 2 is positioned on the central body Fig. 1 Waggoner.
Regarding claim 18, PA meets the limitations, i.e., a multipurpose maintenance tool as set forth in claim 16, wherein the second predetermined size is different than the first predetermined size Fig. 1 Waggoner.
Regarding claim 19, PA meets the limitations, except for the second predetermined configuration to be identical to the first predetermined configuration. Note that “identical”, as disclosed per instant application applies only to the shape of the wrench, i.e., configured for hexagonal workpiece of different sizes. Similarly, the sockets 2 and 11a are both configured for engaging square workpieces of different sizes and, per such interpretation of “identical”, may be considered to meet the claim, however in the alternative, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the socket identical, e.g., closed end square opening, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).

Claims 14 and 19, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 12 and 16 above, and further in view of Reboul (1,645,999).
PA (prior art, Waggoner or modified Waggoner) as applied to claims 12 and 16, respectively meets all of the limitations of claims 14 and 19, except for identical first and second fastener engaging configuration.

    PNG
    media_image9.png
    301
    281
    media_image9.png
    Greyscale
 Reboul teaches a turret head wrench, wherein the fastener engaging openings may be open-ended Fig. 1 or closed ended Fig. 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with turret head as taught by Reboul for sockets 11a to be configured as either open-head (as disclosed by Waggoner) or formed as closed end for engaging square workpieces of different sizes. Note that closed-end sockets of different sizes meets the recitation of “identical” as defined per instant application.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Morton combination marine tool and Blish multi-tool are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 23, 2022						Primary Examiner, Art Unit 3723